Information Disclosure Statement
Information Disclosure Statements (IDSs) filed 2/20/2013 and 9/3/2013 are herein considered by the Examiner.
Allowable Subject Matter
Claims 1, 2, 7, 9, 10, 13 – 15, 17, and 18 are allowed.
Independent claims 1 and 7 recite similar subject matter and reference is made to claim 1 as the representative claim.
Claim 1 is allowed over the prior art as Claim 1 teaches a novel method comprising transmitting data to a sink device by a source device using a mirroring mode or a streaming mode. The media content provided in the streaming mode is done without decoding and encoding of the media content, while the processor of the source device decodes the media content and plays the decoded media content in the streaming mode, and the sink device further receives encoded media content from the source device to play the encoded media content. The method further requires identifying a stop of the playback content while providing the media content in the streaming mode, and switching to the mirroring mode from the streaming mode.
The prior art, taken alone or in combination, is silent regarding identifying a stop of the playback of the media content while providing the media content using the streaming mode, switching, by the processor, to the mirroring mode from the streaming mode, wherein, in the mirroring mode, the media content is encoded and provided, by the processor, to the sink device while the source device simultaneously displays the media content. The prior art fails to teach, disclose, or render obvious the 
Sheth et al. (US 2013/0238702 A1), hereinafter “Sheth”, teaches providing content from a source device to a sink device using Wi-Fi Display mode (Sheth Paragraph [0023]) which allows for performing a screen mirroring operation (Sheth Paragraph [0031]). While Sheth teaches mirroring from the source to the sink device upon creating the WFD connection (Sheth Paragraph [0033]) and of providing content using a media sharing application which is separate from the WFD connection (Sheth Paragraph [0060 – 0061]), Sheth does not recite the WFD connection is specifically encoded and decoded and a streaming mode is provided wherein content is not encoded and decoded. Sheth further fails to teach identifying a stop of the playback of the media content while providing the media content using the streaming mode, switching, by the processor, to the mirroring mode from the streaming mode, wherein, in the mirroring mode, the media content is encoded and provided, by the processor, to the sink device while the source device simultaneously displays the media content.
Pimmel et al. (US 2014/0032635 A1), hereinafter “Pimmel” teaches of mirroring the data from a first device to the display of a second device using a screen mirroring operation (Pimmel Paragraph [0015]). Pimmel further teaches the data may be provided in two separate sessions as two specific instances of the same content displayed on separate comparing devices (Pimmel Paragraph [0015]). Pimmel fails to remedy the deficiencies of Sheth and further fails to teach or suggest identifying a stop of the playback of the media content while providing the media content using the streaming mode, switching, by the processor, to the mirroring mode from the streaming mode, wherein, in the mirroring mode, the media content is encoded and provided, by the processor, to the sink device while the source device simultaneously displays the media content.
Grasset (US 2009/0019492 A1) teaches providing recorded media content from a first media device to second user equipment, wherein the media content is transcoded to be provided to the second user equipment (Grasset Fig. 7 and Paragraphs [0078 – 0079]). Grasset fails to teach identifying a stop of the playback of the media content while providing the media content using the streaming mode, switching, by the processor, to the mirroring mode from the streaming mode, wherein, in the mirroring mode, the media content is encoded and provided, by the processor, to the sink device while the source device simultaneously displays the media content. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                         /Backhean Tiv/Primary Examiner, Art Unit 2459